Title: To Thomas Jefferson from José de Jaudenes and José Ignacio de Viar, 27 January 1792
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas


          
            
              Mui señor nuestro
              Philadelphia, 27 de Enero de 1792
            
            Hemos recibido la favorecida de V.S. de ahièr, y en su contestacion debemos asegurar que nos ès mui sensible la variedad de sentido, en que V.S. y Don Joseph de Jaudenes tomaròn el objecto de la Comunicacion, ocasionada sin duda, por falta de aquellas phrases en el Idioma Ingles, que expresasen vivamente la vigurosa fuerza de su abertura.
            Hacer pausa alguna en quanto à los dos apuntes, que V.S. hà tenido la condescendencia de incluirnos, y las observaciones, que sobre ellos hace en su Carta, serìa injuriar a V.S. è injuriarse pues que no se debe admitir duda, aùn en la mas leve insinuacion de V.S.
            Permitanos V.S. aducir en vindicacion de Don Joseph de Jaudenes las diferentes especies, que le hicieròn persuadir havia dado a entender suficientemente su idea, y que V.S. la havia comprehendido en igual sentido.
            V.S. le harà la justicia de recordar que despues de haver expresado la imposibilidad de apaciguar los animos de los Kentukeses, mientras no obtubiesen la citada navegacion, para encarecer el mismo asunto, entre varias otras especies se valió V.S. de la alternativa, que por lo contrario, si Su Magestad accediese à la precitada solicitud, los Estados Unidos no solo no querian un palmo de tierra de la que el Rey posee en la actualidad, sin que antes bien le saldrian garantes por todas sus possesiones en America.
            Que haviendo yqualmente renovado Don Joseph de Jaudenes las insinuaciones, que anteriormente sobre las varias trabas, que sufria nuestro comercio en los Estados Unidos, y haviendo V.S. tenido la bondad de indicarle, que si gustavamos hacer un memorial sobre el particular, contribuiria a que si fuese consistente, se hiciesen algunas modificaciones, respondio Don Joseph Jaudenes que le parecia superfluo por ahora, siempre que los Estados Unidos tratasen de embiar pronto alguna persona autorizada à nuestra Corte, pues entonces se arreglaria alla este, como todos los demas puntos.
            Como se havràn agitado los objetos, que indican los dos Capitulos, que anteceden, nacen de ello, que quando V.S. despues de tomar el trabajo de apuntar por escrito la Comunicación, tubo el de leersela a Don Joseph de Jaudenes, comtemplase este la proposicion thereon inserta en el apunte extensiva à los demas objetos, que se havrian sucitado, y no solo reducida al de la navegacion.
            
            Para mayor prueba de la intencion de Don Joseph de Jaudenes (quando no de su explicacion) incluimos à V.S. copia del Memorandum que hizo èste en Ingles sobre el objeto, para que le sirviese de norma en la Comunicacion que debia hacer a V.S.
            Quanto precede, lo hemos producido solo para justificar la intencion de Don Joseph de Jaudenes; y para precaver ahora de nuestra parte, el que la falta de buena explicacion en el Idioma Ingles pueda ocasionar alguna tergiversacion en la comprehension del verdadero sentido de la comunicacion, tenemos el gusto de incluir a V.S. la que hemos hecho en nuestro Idioma con relacion à las dos fechas en que tubo la honrra de ejecutarla el mencionado Don Joseph de Jaudenes.
            Estamos firmemente persuadidos que esta diferente inteligencia no debe causar alteracion alguna en lo obrado de parte de los Estados Unidos, si se atiende à los sinceros y vivos deseos que V.S. se ha servido manifestar repetidas vezes subsisten de parte de los Estados Unidos à conservar la harmonia, y perfecta amistad que se requiere entre ambas Naciones, y a que si no se arreglasen todos quantos asuntos puedan ocurrirse, no debemos esperar que pudiese ser tan permanente como deseamos esta buena correspondencia.
            Quedamos mui reconocidos a las atentas expresiones con que V.S. nos repite la buena disposicion de los Estados Unidos hacia su Magestad Catholica, y à quanto contribuia a hacer lo mas grata que sea posible nuestra residencia agui.
            Tenemos la honrra de subscrivirnos con el mayor respeto, y la mas sincera voluntad, Señor, Sus mas obedientes, y mas humildes Servidores,
            
              Josef Ignacio de Viar Josef de Jaudenes
            
          
          
            EDITORS’ TRANSLATION
            From José de Jaudenes and José Ignacio de Viar
            
              Dear Sir
              Philadelphia, January 27, 1792
            
            We have received yesterday’s dispatch from you, and in reply we must assure you that we regret the difference in which you and Mr. Joseph de Jaudenes understood the purpose of the communiqué, caused without doubt by the lack of those phrases in English which might express keenly the vigorous force of its beginning.
            Any second thoughts regarding the two notations you were gracious enough to include and the observations you made on them in your letter would be offensive to all of us because there should be no doubt, not even the slightest suggestion on your part.
            Permit us to cite in vindication of Mr. Joseph de Jaudenes the various  reasons that made him believe that he had sufficiently explained his idea and that you understood it the same way.
            You will be fair to him by remembering that after having expressed the impossibility of appeasing the feelings of the Kentuckians, as long as they couldn’t obtain the mentioned navigation rights, in order to recommend the same thing you made use, among various options, of the alternative that, to the contrary, should His Majesty accede to the aforementioned petition, the United States would not only not want an inch of the land the King now possesses, but instead he would have guarantees for all his possessions in America.
            Mr. Joseph de Jaudenes having also renewed the earlier suggestions on the various obstacles which our trade in the United States was suffering, and you having had the kindness of pointing out to him that if we wanted to make a petition on the matter, you would contribute to it being consistent, to some modifications being made, Mr. Joseph Jaudenes answered that for the moment it seemed needless, as long as the United States tried to send an authorized person to our Court soon, for this, as well as the rest of the points, could be arranged there then.
            Since the subjects covered in the first two paragraphs have probably been confused, they precede, are born from that fact, because after you took the trouble to annotate the communiqué in writing and to read it to Mr. Joseph de Jaudenes, he considered the proposition thereon inserted in the annotation as extended to the rest of the subjects which would have been brought up, and not restricted only to that of navigation.
            As further proof of Mr. Joseph de Jaudenes’ intention (if not of his explanation) we enclose for you a copy of the memorandum on the subject he did in English to serve as a standard for the communiqué he was to do for you.
            The foregoing has been only to justify the intention of Mr. Joseph de Jaudenes; and now to prevent the lack of good explanation in English on our behalf from leading to a distortion in the understanding of the true sense of the communiqué, we have the pleasure of enclosing for you the one we have prepared in our language in relation to the two dates on which the aforementioned Mr. Joseph de Jaudenes had the honor of executing it.
            We are firmly persuaded that this difference of understanding should not cause any change in the work done by the United States, if one takes into account the deep and sincere desires, which you have manifested repeatedly to subsist on the part of the United States, to maintain the harmony and the perfect friendship needed between both nations, and that if every matter which comes up is not settled, we cannot hope for this good relationship to be as permanent as we would want.
            We remain very grateful for your kind expressions repeating the good disposition of the United States toward His Catholic Majesty, and for everything you have contributed to making our stay here as pleasant as possible.
            We have the honor to sign with our utmost respect and most sincere wishes, Sir, Your most obedient and humble servants,
            
              Josef Ignacio de Viar Josef de Jaudenes
            
          
        